STOCK ESCROW AGREEMENT

STOCK ESCROW AGREEMENT, dated as of February 27, 2018 (“Agreement”), by and
among UNION ACQUISITION CORP., a Cayman Islands exempted company (“Company”),
UNION GROUP INTERNATIONAL HOLDINGS LIMITED (“Union Group”), UNION ACQUISITION
ASSOCIATES, LLC (“Union Associates”), KYLE P. BRANSFIELD, GERALD W. HADDOCK,
DANIEL W. FINK, JOSEPH J. SCHENA, JIM MANLEY, CIM SECURITIES, LLC, and LADENBURG
THALMANN & CO. INC. (collectively, the “Initial Shareholders”) and CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, a New York corporation (“Escrow Agent”).

WHEREAS, the Company has entered into an Underwriting Agreement, dated February
27, 2018 (“Underwriting Agreement”), with Ladenburg Thalmann & Co., Inc. (the
“Representative”) acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase 10,000,000 units (“Units”) of the Company,
plus an additional 1,500,000 Units if the Representative exercises the
over-allotment option in full. Each Unit consists of: (i) one ordinary share of
the Company, par value $0.0001 per share (“Ordinary Shares”), (ii) one right to
receive one-tenth (1/10) of an Ordinary Share upon consummation of a Business
Combination (defined below) and (iii) one warrant (“Warrant”), each Warrant to
purchase one Ordinary Share, all as more fully described in the Company’s final
Prospectus, dated February 27, 2018 (“Prospectus”) comprising part of the
Company’s Registration Statement on Form S-1 (File No. 333-222744)
(“Registration Statement”) pursuant to the Securities Act of 1933, as amended,
declared effective on February 27, 2018 (“Effective Date”).

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Ordinary Shares of the Company, as set forth opposite
their respective names in Exhibit A attached hereto, in escrow as hereinafter
provided.

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the shares, in escrow, to be held and disbursed as hereinafter provided.

IT IS AGREED:

1. Appointment of Escrow Agent. The Company and the Initial Shareholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

2. Deposit of Shares. On or before the Effective Date, each of the Initial
Shareholders has delivered to the Escrow Agent a certificate (and applicable
share power, if requested by the Escrow Agent) representing such Initial
Shareholder’s shares, to be held and disbursed subject to the terms and
conditions of this Agreement. Each Initial Shareholder acknowledges that the
certificate representing such Initial Shareholder’s shares is legended to
reflect the deposit of such shares under this Agreement.

3. Disbursement of the Escrow Shares.

3.1 If the Underwriters do not exercise in full their over-allotment option to
purchase up to an additional 1,500,000 Units of the Company within 45 days of
the date of the Prospectus (as described in the Underwriting Agreement), Union
Group, Union Associates and Jim Manley agree that the Escrow Agent shall return
to the Company for cancellation, at no cost, a number of shares determined by
multiplying (a) the product of (i) 375,000, multiplied by (ii) a fraction, (x)
the numerator of which is the number of Ordinary Shares held by each such holder
and (y) the denominator of which is 2,875,000 by (b) a fraction, (i) the
numerator of which is 1,500,000 minus the number Units, if any, purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 1,500,000. The Company shall promptly provide notice to
the Escrow Agent of the expiration or termination of the Underwriters’
over-allotment option and the number of Units, if any, purchased by the
Underwriters in connection with their exercise thereof.

--------------------------------------------------------------------------------



3.2 Except as otherwise set forth herein, the Escrow Agent shall hold the shares
remaining after any cancellation required pursuant to Section 3.1 above (such
remaining shares to be referred to herein as the “Escrow Shares”) until the
earlier of (a) one year after the date of the consummation of the Company’s
initial merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization, or other similar business combination with one
or more businesses or entities (“Business Combination”) and (b) the date on
which the closing price of the Company’s Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, and recapitalizations) for any 20 trading days within any
30-trading day period commencing 150 days after the Company’s initial Business
Combination (collectively, the “Escrow Period”). The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of each Initial Shareholder’s Escrow Shares (and any applicable
share power) to such Initial Shareholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated because it failed to consummate a Business Combination
within the time period specified in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time, then the Escrow Agent shall promptly deliver the Escrow Shares to
the Initial Shareholders; provided further, that if, within one year after the
Company consummates a Business Combination, the Company (or the surviving
entity) subsequently consummates a liquidation, merger, stock exchange, or other
similar transaction which results in all of the shareholders of such entity
having the right to exchange their Ordinary Shares for cash, securities, or
other property, then upon receipt of a notice executed by the Chairman of the
Board, Chief Executive Officer, or other authorized officer of the Company, in
form reasonably acceptable to the Escrow Agent, certifying that such transaction
is then being consummated or such conditions have been achieved, as applicable,
the Escrow Agent will release the Escrow Shares to the Initial Shareholders. The
Escrow Agent shall have no further duties hereunder after the disbursement of
the Escrow Shares in accordance with this Section 3.

4. Rights of Initial Shareholder in Escrow Shares.

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Initial
Shareholders shall retain all of their rights as shareholders of the Company as
long as any shares are held in escrow pursuant to this Agreement, including,
without limitation, the right to vote such shares.

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. For as
long as any shares are held in escrow pursuant to this Agreement, all dividends
payable in cash with respect to the Escrow Shares shall be paid to the Initial
Shareholders, but all dividends payable in stock or other non-cash property
shall be delivered to the Escrow Agent to hold in accordance with the terms
hereof. As used herein, the term “Escrow Shares” shall be deemed to include the
dividends payable in stock or other non-cash property distributed thereon, if
any.

--------------------------------------------------------------------------------



4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) to the Company’s or an Initial
Shareholders’ officers, directors, consultants, or its affiliates, (ii) to an
Initial Shareholders’ shareholders or members upon an Initial Shareholder’s
liquidation, if the Initial Shareholder is an entity, (iii) by bona fide gift to
a member of the Initial Shareholders’ immediate family or to a trust, the
beneficiary of which is the Initial Shareholder or a member of the Initial
Shareholders’ immediate family, for estate planning purposes, by virtue of the
laws of descent and distribution upon death, or pursuant to a qualified domestic
relations order, in each case if the Initial Shareholder is an individual, (iv)
to the Company for no value for cancellation in connection with the consummation
of a Business Combination, or (v) in connection with the consummation of an
initial Business Combination, by private sales of the Escrow Shares at prices no
greater than the price at which the Escrow Shares were originally purchased;
provided, however, that in each case (except for clause (iv) or with the
Company’s prior written consent), such permissive transfers may be implemented
only upon the respective transferee’s written agreement to be bound by the terms
and conditions of this Agreement and of the Insider Letter signed by the Initial
Shareholder transferring the shares.

4.4 Insider Letter. The Initial Shareholders have each executed a letter
agreement with the Company and the Representative, dated as indicated on Exhibit
A hereto, the form of which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of the Initial
Shareholder in certain events, including, but not limited to, the liquidation of
the Company.

5. Concerning the Escrow Agent.

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report, or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination, or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

5.2 Indemnification. Subject to Section 5.8, the Escrow Agent shall be
indemnified and held harmless by the Company from and against any expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Escrow Agent in connection with any action, suit, or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, or the Escrow Shares
held by it hereunder, other than expenses or losses arising from the gross
negligence or willful misconduct of the Escrow Agent. Promptly after the receipt
by the Escrow Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Escrow Agent shall notify the other parties
hereto in writing. In the event of the receipt of such notice, the Escrow Agent,
in its sole discretion, may commence an action in the nature of interpleader in
an appropriate court to determine ownership or disposition of the Escrow Shares
or it may deposit the Escrow Shares with the clerk of any appropriate court or
it may retain the Escrow Shares pending receipt of a final, non-appealable order
of a court having jurisdiction over all of the parties hereto directing to whom
and under what circumstances the Escrow Shares are to be disbursed and
delivered. The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

--------------------------------------------------------------------------------



5.3 Compensation. Subject to Section 5.8, the Escrow Agent shall be entitled to
reasonable compensation from the Company for all services rendered by it
hereunder. The Escrow Agent shall also be entitled to reimbursement from the
Company for all reasonable expenses paid or incurred by it in the administration
of its duties hereunder including, but not limited to, all counsel, advisors’,
and agents’ fees and disbursements, and all taxes or other governmental charges.

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by the Representative, which approval will not be unreasonably
withheld, conditioned or delayed, the Escrow Shares held hereunder. If no new
escrow agent is so appointed within the sixty (60) day period following the
giving of such notice of resignation, the Escrow Agent may deposit the Escrow
Shares with any court it reasonably deems appropriate in the State of New York.

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence,
fraud or willful misconduct.

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

6. Miscellaneous.

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. Each of the
parties hereby agrees that any action, proceeding, or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such personal
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Except with respect to Ladenburg Thalmann & Co.
Inc. and Brookline Capital Markets, each of the Initial Shareholders irrevocably
agrees to appoint Graubard Miller as agent for the service of process in the
State of New York to receive, for such Initial Shareholder and on his, her or
its behalf, service of process in any action, proceeding or claim against him,
her, or it arising out of or relating in any way to this Agreement. In the case
of Ladenburg Thalmann & Co. Inc. and CIM Securities, LLC, each irrevocably
agrees to appoint Holland & Knight LLP as agent for the service of process in
the State of New York to receive, for such Initial Shareholder and on his, her
or its behalf, service of process in any action, proceeding or claim against
him, her, or it arising out of or relating in any way to this Agreement.

--------------------------------------------------------------------------------



6.2 Third Party Beneficiaries. The Initial Shareholders hereby acknowledge that
the Underwriters are third party beneficiaries of this Agreement.

6.3 Entire Agreement. This Agreement and each Insider Letter contain the entire
agreement of the parties hereto with respect to the subject matter hereof and,
except as expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to be charged.

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally, or if mailed, four business days after the date of mailing, as
follows:

            If to the Company, to:         Union Acquisition Corp.       400
Madison Ave, 11th Floor       New York, NY 10017       Attn: Kyle P. Bransfield,
Chief Executive Officer   If to an Initial Shareholder, to its address set forth
in Exhibit A.   and if to the Escrow Agent, to:         Continental Stock
Transfer & Trust Company       1 State Street Plaza, 30th Floor       New York,
New York 10004       Attn: Account Administration   A copy of any notice sent
hereunder shall be sent to:         Ladenburg Thalmann & Co. Inc.       277 Park
Avenue, 26th Floor       New York, New York 10172       Attn: Steven Kaplan,
Head of Capital Markets   with a copy to:         Graubard Miller       The
Chrysler Building       405 Lexington Avenue       New York, New York 10174
      Attn: David Alan Miller, Esq.   and:         Holland & Knight LLP      
701 Brickell Avenue, Suite 3300       Miami, FL 33131       Attn: Bradley D.
Houser, Esq.


--------------------------------------------------------------------------------



The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Company’s Amended and Restated Memorandum and Articles of
Association.

6.8 Counterparts. This Agreement may be executed in several counterparts, each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

[Signature Page Follows]

--------------------------------------------------------------------------------



WITNESS the execution of this Agreement as of the date first above written.

UNION ACQUISITION CORP.     By:      /s/ Kyle P. Bransfield Name: Kyle P.
Bransfield Title: Chief Executive Officer   INITIAL SHAREHOLDERS:   UNION GROUP
INTERNATIONAL HOLDINGS LIMITED     By: /s/ Juan Sartori Name: Juan Sartori
Title: Chairman   UNION ACQUISITION ASSOCIATES, LLC    By: /s/ Kyle P.
Bransfield Name: Kyle P. Bransfield Title: Member   LADENBURG THALMANN & CO.
INC.    By: /s/ Steven Kaplan Name: Steven Kaplan Title: Head of Capital Markets
    CIM SECURITIES, LLC   By: /s/ William B. Buchanan, Jr. Name: William B.
Buchanan, Jr. Title: Managing Partner     /s/ Kyle P. Bransfield Name: Kyle P.
Bransfield     /s/ Jim Manley   Name: Jim Manley     /s/ Gerald W. Haddock Name:
Gerald W. Haddock



[Signature Page to Stock Escrow Agreement]

--------------------------------------------------------------------------------



          /s/ Daniel W. Fink Name: Daniel W. Fink   /s/ Joseph J. Schena Name:
Joseph J. Schena     CONTINENTAL STOCK TRANSFER      & TRUST COMPANY     By: /s/
Henry Farrell Name: Henry Farrell Title: Vice President






[Signature Page to Stock Escrow Agreement]

--------------------------------------------------------------------------------



EXHIBIT A

      Number       Stock       Date of Name and Address
                                                   of Shares Certificate Number
Insider Letter Union Group International Holdings Limited 1,619,954 1 February
27, 2018   Union Acquisition Associates, LLC 642,583 2 February 27, 2018    Jim
Manley 248,918 3 February 27, 2018   Ladenburg Thalmann & Co. Inc. 100,222 4
February 27, 2018    CIM Securities, LLC 100,222 5 February 27, 2018   PENSCO
Trust Company (on behalf of Kyle P. Bransfield) 75,000 6 February 27, 2018  
Gerald W. Haddock 25,000 7 February 27, 2018    Daniel W. Fink 25,000 8 February
27, 2018   Joseph J. Schena 25,000 9 February 27, 2018   Kyle P. Bransfield
13,101 10 February 27, 2018


--------------------------------------------------------------------------------